


110 HR 2037 IH: To amend the Energy Policy and Conservation Act of 1992

U.S. House of Representatives
2007-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2037
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2007
			Ms. Kaptur introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Energy Policy and Conservation Act of 1992
		  to require States to meet certain goals for the use of renewable fuels, and for
		  other purposes.
	
	
		1.State renewable fuel
			 goals
			(a)Amendment of
			 Energy Policy and Conservation Act of 1992Title XII of the Energy Policy and
			 Conservation Act of 1992 (42 U.S.C. 13311 and following) is amended by adding
			 the following new section at the end there of:
				
					213.State renewable
				fuel goals
						(a)Annual
				goalsEach State and in the
				District of Columba shall establish such rules and regulations as may be
				necessary to ensure that gasoline sold in that State and in the District of
				Columba, will, on an average annual basis, contain the applicable percentage of
				renewable fuel (as defined in section 22(o)(1)(C) of the Clean Air Act (42
				U.S.C. 7545(o)(1)(C)), as set forth in the following table:
							
								
									
										Applicable percentage of
						renewable fuelCalendar
						year
										
										15
						percentAfter 2014 and before 2020
										
										25
						percentAfter 2019 and before 2025
										
										30
						percentYears after 2024
										
									
								
							
						(b)ComplianceUnless
				the Secretary of Energy has determined for each calendar year after 2014 that a
				State or the District of Columbia has met the requirements of subsection (a)
				for that calendar year, beginning on January 1 of the next calendar year and
				ending on the date on which the Secretary makes such determination:
							(1)no permit may be issued by the Nuclear
				Regulatory Commission under the Atomic Energy Act for the construction or
				operation of any nuclear power plant in that State (or the District of
				Columbia);
							(2)no license may be issued under Part 1 of
				the Federal Power Act for the construction or operation of any hydroelectric
				facility in that State (or the District of Columbia);
							(3)the Secretary of Energy may not make any
				grant or loan to that State (or the District of Columbia) or any political
				subdivision of that State or to any entity located within that State (or the
				District of Columbia); and
							(4)the Secretary of Agriculture may not make
				any grant or loan under the Rural Utilities Program to that State (or the
				District of Columbia) or any political subdivision of that State or to any
				entity located within that State (or the District of
				Columbia).
							.
			(b)Table of
			 contentsThe table of
			 contents for title XII of the Energy Policy and Conservation Act of 1992 (42
			 U.S.C. 13311 and following) is amended by adding the following new item after
			 the item relating to section 212:
				
					
						Sec. 213. State renweable fuel
				goals.
					
					.
			
